UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                 Plaintiff,
                                                                19-CV-10777 (CM)
                     -against-
                                                                CIVIL JUDGMENT
NYC MTA; CITY OF NEW YORK (HRA),

                                 Defendants.

         Pursuant to the order issued November 21, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the November 7, 2019

order in Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019), the

complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 21, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
